Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments that the prior art does not disclose or render obvious the subject matter of amended claim 1 are persuasive.
Examiner notes Applicant’s request for clarity as to the previous 103 rejection of claim 1 using Schneider in view of Sprenger and Bock. Examiner apologizes for any ambiguity, and should have added at the start of the rejection in the second paragraph of part 10 the phrase “As to claim 3” to indicate that the combination was initially presented and made with respect to claim 3 (hence its use of claim 3’s language), but as noted at the end of the rejection, the combination was also used as an alternative rejection of claims 1-2 and 10-14, as the combination provided a structure more closely resembling the invention and also meeting the limitations of those claims.  
Examiner notes Applicant’s request for clarification as to claims 6-8 not being rejected using prior art and not including an indication of allowable subject matter, and Examiner did not indicate allowable subject matter due to the indefiniteness of claim 1’s scope due to the phrase “in a region of an upper side of the luggage compartment”, and allowable subject matter would depend upon how the claims were amended.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734